Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 4, recites “one side”; however, claim 1, line 11, also recites “one side”.  Examiner is unsure whether these two “sides” are one and the same as they could indicate opposite sides since more clarity is lacking in the claim language.  Examiner requests clarification.  Claim 2 recites “extends between the other side of the cylindrical portion” in line 4; however no sides have previously been discussed with respect to the cylindrical portion.  For purposes of this examination, Examiner will assume the limitation to be “extends between the cylindrical portion”.  Clarification is requested.  Claim 3 recites that the connecting bus bar and connecting assembly main body portion are an integrally molded product formed of a resin”.  In light of the specification, paragraph 22, Examiner notes that the description states that “the connecting bus bars are formed of a metal, and the connecting bus bars 73 and the connecting assembly main body are an integrally molded product formed of a resin”.  Examiner cannot see how the connecting bus bars can simultaneously be metal and resin and requests clarification, especially as one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibi (US20140037472) in view of Schneider (US 5,491,370).
Claim 1:  Hibi discloses an electric oil pump (Fig. 4) comprising a motor part (4/13/14/31/32) having a shaft (26) disposed along a central axis extending in an axial direction; 5a pump part (3/21/22/23) located on one side of the motor part in the axial direction and driven by the motor part via the shaft to discharge oil (Fig. 4, paragraph 2); and a control part (51/52/53/54) which controls an operation of the motor part, wherein the motor part includes a rotor (31) fixed to the other side of the shaft in the axial direction, a stator (38/40/41) disposed to face the rotor, and a motor housing (13) having a cylindrical portion 10which accommodates the rotor and the stator (Fig. 4), the 
Hibi does not disclose that the coil and the substrate are electrically connected via a connecting bus bar assembly, 20and the connecting bus bar assembly is disposed between the cylindrical portion of the motor part and the substrate.  However, Schneider (Fig. 3) teaches a motor (10) and substrate (16) arrangement in which the coil and the substrate are electrically connected via a connecting bus bar assembly (28/66/72).  As incorporated into the apparatus of Hibi, such a connecting bus bar assembly would be 20 disposed between the cylindrical portion of the motor part of Hibi and the substrate of Hibi.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a stator connection as taught by Schneider into the apparatus of Hibi as a known way to establish a proper connection between the substrate and stator for powering the motor.
Claim 2:  Hibi and Schneider teach the previous limitations.  Schneider further teaches a motor housing with a case (34/71) which extends from an outer surface of a cylindrical portion (12/13) in a direction orthogonal to the axial direction, the case has a hole portion (note hole portion around 66) which extends between the cylindrical portion 
Claim 3:  Hibi and Schneider teach the previous limitations.  Schneider further teaches that the connecting bus bar assembly includes a connecting bus bar (note (28/66/72) connected to the coil, and a -18-File: 86425usfconnecting assembly main body portion (70) in which the connecting bus bar is disposed (Examiner has not treated the material nature of the bus bar and connecting assembly main body portion, see 112 rejection, above).
5Claim 4:  Hibi and Schneider teach the previous limitations.  Schneider further teaches that the connecting bus bar assembly (28/66/72) extends from the coil toward a substrate in a direction orthogonal to the central axis of the shaft (Fig. 3).
Claim 5:  Hibi and Schneider teach the previous limitations.  Hibi further discloses a circuit (52/53) is disposed on one side of the substrate in the axial direction.  Schneider further teaches 10a substrate-side terminal portion (note end of 28 near 16) of the connecting bus bar is connected to an end of the substrate on a side in the axial direction.
Claim 6:  Hibi and Schneider teach the previous limitations.  Schneider further teaches that a motor-side terminal portion 15connected to the coil of the motor part of the connecting bus bar and a substrate-side terminal portion of the connecting bus bar are disposed at different positions in the axial direction (Fig. 3).
Claim 11: Hibi and Schneider teach the previous limitations.  Hibi further teaches that the case has a substrate accommodating portion (note portion of 4 into which 5 is situated) which is located radially outside of the cylindrical portion and extends in the axial direction to accommodate the substrate (Fig. 4), the substrate accommodating 
Claim 12:  Hibi and Schneider teach the previous limitations.  Hibi further discloses that the substrate has an axial length 25shorter than an axial length of an assembly formed by combining the motor part and the pump part and is disposed within an axial range of the assembly (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibi (US20140037472) in view of Schneider (US 5,491,370) and in further view of Murakami (US20150340919).
Claim 7:  Hibi and Schneider teach the previous limitations.  Hibi does not disclose a motor-side connection terminal which connects the coil on the other 20side in the axial direction, and the motor-side terminal portion of the connecting bus bar is in .


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibi (US20140037472) in view of Schneider (US 5,491,370) and in further view of Shindo (US20040145860).
Claim 8:  Hibi and Schneider teach the previous limitations.  Hibi does not disclose 25a through hole portion connected to the connecting bus bar is provided on the other side of the substrate in the axial direction, and the substrate-side terminal portion of the connecting bus bar passes through the through hole portion and is connected to the substrate.  However, Shindo teaches a pump substrate arrangement having a through hole portion (Fig. 3a/3b, note through hole portions for one of 730/610) connected to the connecting bus bar (note one of 730/610) is provided on the other side of the substrate in the axial direction, and the substrate-side terminal portion of the connecting bus bar passes through the through hole portion and is connected to the 
Claim 9:  Hibi, Schneider and Shindo teach the previous limitations.  Shindo further teaches that the substrate-side terminal portion of the connecting bus bar (note one of 610/730) has a bent portion (see Fig. 3B) which is bent in a direction intersecting a direction in which the connecting bus bar extends from the -19-File: 86425usfmotor-side terminal portion toward the substrate (as incorporated into Hibi, the bend depicted by Shindo will bend in the proper manner), the substrate-side terminal portion is connected to a substrate-side end of the bent portion (Fig. 3B), and the substrate-side terminal portion passes through the through hole portion of the substrate 5and is connected to the substrate via a solder (paragraph 49).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a connection terminal as taught by Murakami into the apparatus of Hibi to allow the stator assembly and associated terminal connection wires to be easily disconnected and/or replaced for repair.
Claim 10:  Hibi, Schneider and Shindo teach the previous limitations.  Shindo further teaches that the motor part and the substrate are electrically connected via a plurality of connecting bus bars (note 610/730), 10a plurality of through hole portions which connect the respective substrate-side terminal portions of the plurality of connecting bus bars are provided on the other side of the substrate in the axial direction (note hole portions accommodating 610/730; see Figs. 3A/3B), and the plurality of through hole portions are disposed linearly (see Figs. 3A/3B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.